Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 1 of 53




                     EXHIBIT 1
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 2 of 53




  DISTRICT COURT, COUNTY OF DENVER
  STATE OF COLORADO
  Denver City & County Building                      DATE FILED: December 8, 2019 12:49 PM
                                                     FILING ID: E6389F117DDF8
  1437 Bannock Street                                CASE NUMBER: 2019CV34661
  Denver, CO 80202



  Plaintiffs:
  TODD UBEL, Individually, and on Behalf of All
  Others Similarly Situated,

  v.                                                        ▲COURT USE ONLY▲
                                                      _________________________________
  Defendants:
  PROGRESSIVE DIRECT INSURANCE
                                                     Case Number:
  COMPANY, J.D. POWER and MITCHELL
  INTERNATIONAL, INC.                                Division:
  Kevin S. Hannon, #16015
  THE HANNON LAW FIRM, LLC
  1641 Downing Street
  Denver, CO 80218
  Tel: (303) 861-8800
  Fax: (303) 861-8855
  Email: khannon@hannonlaw.com
                              COMPLAINT AND JURY DEMAND


                              PLAINTIFF’S COMPLAINT

       Todd Ubel (“Plaintiff”), on behalf of himself, and all others similarly situated (the

“Class” or “Class Members”), by and through the undersigned counsel, complains of

Defendants, Progressive Direct Insurance Company (“Progressive”), J.D. Power (“Power”),

and Mitchell International, Inc. (“Mitchell”) (collectively, “Defendants”), and alleges:

                                         PARTIES

       1.     Plaintiff, Todd Ubel, is an adult citizen of Fort Lupton, Weld County,

Colorado.
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 3 of 53




        2.      Plaintiff brings this action in his individual capacity and on behalf of all

other persons similarly situated in the state of Colorado.

        3.      Defendant Progressive Direct Insurance Company (“Progressive”) is

incorporated under the laws of the state of Ohio with its principal place of business in

Mayfield, Ohio. Progressive issued to Plaintiff a Colorado automobile liability insurance

policy, including coverage for first-party total loss claims, which was in effect on the date of

the total loss at issue.

        4.      Defendant J.D. Power (“Power”) is incorporated under the laws of the state

of Delaware and has its principal place of business in Westlake, California.

        5.      Defendant Mitchell International, Inc. (“Mitchell”) is incorporated under

the laws of the state of Delaware and has its principal place of business in San Diego,

California.

                                   JURISDICTION AND VENUE

        6.      This Court has personal jurisdiction over each foreign Defendant because each

Defendant directly or through an agent (a) transacted business in Colorado; (b) contracted to

supply services in Colorado; (c) caused tortious injury by acts and omissions in this state; (d)

caused tortious acts and omissions outside this state and regularly conducts and/or solicits

business or engages in other persistent conduct or otherwise drives substantial revenue from

the services rendered in this state; (e) caused injury in Colorado by breach of contract and/or

tortious interference with contract; and (f) otherwise derived substantial revenue from the

services used in Colorado.

        7.      Venue is proper in Denver County pursuant to C.R.C.P. 98(c)(1) as the

Defendants are all nonresidents.




                                               2
    Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 4 of 53




                                          NATURE OF THE ACTION

           8.      This class action arises from Defendants' systemic and intentionally

wrongful and improper scheme to under-value total losses involving the vehicles of

Progressive first-party insureds.

           9.      Through its auto insurance policy contracts, Progressive has agreed to provide,

inter alia, collision coverage for losses resulting from damage to insureds’ vehicles (the

Policy/Policies). The Progressive Policy provides for adjustment and settlement of first-party

total loss claims on the basis of actual cash value or replacement (“Actual Cash Value”).

           10.     Progressive has spent many tens of millions of dollars to market itself as a

fair and honest insurance company. However, Progressive and its co-conspirators, Power

and Mitchell, are not fair and honest in providing valuations to Progressive insureds

whose vehicles have been involved in an accident and are determined to be a total loss.

           11.     As alleged hereafter, Power and Mitchell have formed a partnership to provide

total loss valuation reports to insurers such as Progressive. Power and Mitchell call these

reports Work Center Total Loss Vehicle Valuation Reports. (“WCTL Reports”). Mitchel

represents that Mitchell WorkCenter Total Loss gives insurers a statistically-driven, fully-

automated, web-based total loss valuation system combining J.D. Power and Associates’ data

analysis and pricing techniques with Mitchell’s recognized leadership in physical damage claims

processing solutions. 1

           12.     Typically, insurers contract with Mitchell to receive the WCTL Reports which

are prepared by this joint partnership, to the benefit of Mitchell and Power.




1
    https://www.mpower.mitchell.com/mitchell-total-loss-data-q2-2018/


                                                         3
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 5 of 53




       13.     Progressive has contracted with Mitchell to receive such WCTL Reports.

Through this partnership and Mitchell's agreement with Progressive, Progressive, Mitchell,

and Power have engaged in a scheme to artificially deflate the value of first-party total loss

claims to pay insureds substantially less than the actual pre-loss cash value of their total loss

vehicles.

       14.     Plaintiff and the putative class are Progressive Policy holders whose vehicles were

determined by Progressive to be a total loss, and who have been subject to the Progressive, Power,

and Mitchell scheme to artificially deflate the value of, and under-pay, their total loss claims.

       15.     When Progressive entered into the Policies at issue in this case with Plaintiff and

Class Members, Progressive knew, but failed to disclose to Plaintiff and the Class, that the WCTL

Reports would wrongfully under-value their total loss vehicles. Through this scheme, Progressive,

Power, and Mitchell have engaged in unlawful conduct in violation of Colorado law, common law

and their respective contractual obligations, which have uniformly damaged Progressive insureds

in Colorado in a readily ascertainable dollar amount.

                           GENERAL FACTUAL ALLEGATIONS

       A.      Plaintiff’s Progressive Policy and Plaintiff’s Total Loss

       16.     Plaintiff Todd Ubel was the owner of a 2008 Nissan Armada SE (the “Vehicle”).

       17.     Progressive issued its Automobile Policy No. 80866811 (the “Policy”) to Plaintiff

which insured the Vehicle. That Policy was in effect in April 2019, and is attached hereto as

Exhibit A.

       18.     Following an automobile accident on July 28, 2019, Progressive determined that

Plaintiff’s Vehicle was a total loss.




                                                  4
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 6 of 53




         19.   The terms of Progressive’s Policy issued to Plaintiff are not individualized, unique

or specific to Mr. Ubel. Plaintiff’s Policy is the same standard form issued by Progressive to its

insureds throughout the state of Colorado.

         20.   The Plaintiff’s Policy requires Progressive to pay the “Actual Cash Value” of the

total loss Vehicle, under Section IV “Damage to Vehicle,” including “Limits of Liability.”

         21.   Power and Mitchell provided Progressive with a WCTL Report for Plaintiff's

Vehicle on or about July 30, 2019 (“Plaintiff’s Report”). A true and correct copy of Plaintiff’s

Report is attached and incorporated herein as Exhibit B.

         22.   As reflected by Plaintiff’s WCTL Report, WCTL Reports first calculate a

purported base vehicle value by averaging the adjusted prices of the comparable vehicles

(“Base Value”). The WCTL Report then makes purported adjustments for the condition of

the vehicle (“Condition Adjustment”), prior damage, aftermarket parts, and refurbishment

which are deducted from Base Value to calculate “Market Value” as reflected in the WCTL

Reports. The great majority of WCTL Reports include a downward Condition Adjustment.

         23.   Plaintiff’s Report purports to state a Base Value for his Vehicle in the amount of

$8,586.12 and a Market Value of $6,609.84 after a negative Condition Adjustment in the amount

of $1,976.28 (before applying his deductible in the amount of $1,000.00). The Market Value in

Plaintiff’s Report wrongly deprived Plaintiff of $1,976.28, based upon the downward Condition

Adjustment, which is statistically invalid.

         24.   In addition, the Base Value from which the Condition Adjustment amount was

deducted is also based on statistically invalid WCTL methodology, as explained in Section B

below.    Accordingly, the Actual Cash Value of Plaintiff’s Vehicle was substantially and

improperly understated as a result of the statistically invalid WCTL Report.




                                                5
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 7 of 53




       25.     Plaintiff’s Report failed to properly value Plaintiff’s Vehicle and did not properly

pay the Actual Cash Value that Progressive owed to Plaintiff.

       26.     As a direct result of statistically invalid WCTL Reports, Progressive has

intentionally and materially underpaid the total loss claims of Plaintiff and the Class Members.

        B.      The Mitchell and Power Partnership and WCTL Methodology

       27.     Mitchell and Power entered into a partnership to provide WCTL Reports to

insurers, including Progressive.

       28.     The partnership between Mitchell and Power is described (the “WCTL

Methodology”) in each of the WCTL Reports as follows:

       WorkCenter Total Loss was designed and built in conjunction with J.D.
       Power’s experts in data analysis and vehicle pricing and a highly trusted
       name among consumers. With years of experience in vehicle pricing, J.D.
       Power is a credible, third-party expert whose name provides consumer
       recognition and confidence. WCTL provides a consistent methodology
       across all vehicles and it includes valid comparable vehicles that most
       closely resemble the totaled vehicle and are similar to the vehicles a
       consumer would find in their own research.

Exhibit B at p. 9.

       29.     Additionally, WCTL Reports specifically bear the names of both Power and

Mitchell on the first page of each W C T L Report.

       30.     Each WCTL Report contains a “Methodology Explanation” which is located

on the last page of each WCTL Report. See Exhibit B, Plaintiff’s Report at 9.

       31.     The WCTL Methodology assigns actual cash values for total loss vehicles in

an amount that is significantly lower than those assigned by published and publicly

available valuation models, such as NADA, Black Book, Red Book, and Kelly Bluebook.

       32.     The WCTL Methodology is claimed to be a five-step process used to "produce

accurate and easy-to -understand vehicle valuations."



                                                6
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 8 of 53




       33.     This five-step process includes:

               Step 1 - Locate Comparable Vehicles

               Step 2 - Adjust Comparable Vehicles

               Step 3 - Calculate Base Vehicle Value

               Step 4 - Calculate Loss Vehicle Adjustments

               Step 5 - Calculate the Base Value

Exhibit B at 9 (the “WCTL Valuation”).

       34.     None of these steps, relating to comparable vehicles, making vehicle

adjustments, and calculating base values, are based on statistically valid methodologies,

algorithms, values or computations. Each step is, in fact, statistically invalid and does not

result in a proper valuation for total loss vehicles in Colorado.

       35.     Specifically, the WCTL Methodology for identifying comparable vehicles

and for making purported "equating" adjustments for equipment, options and mileage is

statistically invalid. (See Steps 1 and 2 which result in “Base Vehicle Value” at Step 3).

       36.     The Market Values in the WCTL Valuations are known by Progressive to be

regularly, materially, and substantially lower than the values for comparable vehicles, and to

deny insureds, such as Plaintiff and the Class, a proper cash value amount sufficient for its

insureds to purchase a comparable replacement vehicle.

       37.     The WCTL Methodology for making downward Condition Adjustments, which

is a major aspect of the fraudulent scheme to under-value total losses, and the other “Vehicle

Adjustments” is statistically invalid. (See step 4).

       38.     Specifically, the dollar amounts assigned to Condition Adjustments in the

WCTL Reports are wholly arbitrary and are not based on any statistical, objective, valid,




                                                7
 Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 9 of 53




or verifiable data. Accordingly, all such downward Condition Adjustments are improper

in all respects and should be disregarded in properly valuing a Progressive insured's total

loss vehicle.

       39.        The intended and wrongful result of the five steps and sub-steps included in

the Progressive Policy is that total loss vehicles are undervalued, and Progressive

insureds' total loss claims are underpaid. This underpayment is a detriment to Progressive

insureds, including Plaintiff and the Class, and a benefit to Defendants. Rather than

paying Plaintiff and the Class members the proper sums of money for their total loss

vehicles, Progressive has retained significant funds in the millions of dollars by

underpaying Plaintiff and Class Members for the value of their total loss vehicles.

       40.        The WCTL Reports routinely provide Progressive total loss vehicle values

which are not intended to yield an appropriate Actual Cash Value for Plaintiff’s Vehicle or

comparable vehicles but are calculated to yield a substantially lesser and improper amount.

       41.        The majority of Progressive's first-party total loss claims in Colorado are settled

based on the WCTL Valuations.

             C.      Progressive’s Use of the Unlawful WCTL Valuations

       42.        Progressive contracted with Mitchell to receive the WCTL Reports prepared by

the Power/Mitchell partnership methodology.

       43.        Mitchell provided Progressive with Reports for the total loss vehicles of the

Plaintiff and the Class.

       44.        Progressive has a regular practice of knowingly and falsely informing insureds that

the WCTL Reports properly establish Actual Cash Value of their vehicles and provide the basis

for proper payment of total loss claims under Progressive Policies in Colorado.




                                                   8
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 10 of 53




       45.        Progressive has the regular and systemic claims practice of demanding that

insureds settle total loss claims based upon the WCTL Reports and refusing to negotiate the Market

Values in the WCTL Reports with the insureds.

       46.        Progressive has actual knowledge that the WCTL Methodology is statistically

invalid and unlawful.

       47.        Progressive has suppressed and concealed material facts relating to WCTL’s

market valuation system and its pre-existing scheme in conspiracy with Power and Mitchell to

intentionally undervalue total loss claims, including those of Plaintiff and the Class. Specifically,

Progressive concealed from Plaintiff that its purported total loss valuations were based upon the

statistically invalid and unlawful WCTL Valuation Methodology.

       48.        Plaintiff and the Class members have been damaged by Progressive’s systemic

underpayment of total loss claims. This underpayment results from Progressive’s intentional

failure to fairly and properly determine Actual Cash Value and its knowingly improper downward

Condition Adjustments.

       49.        Progressive has knowingly and intentionally acted in bad faith towards its

Colorado insureds in regularly and routinely utilizing WCTL Reports to adjust total loss claims.

             D.      Guidebook Values

       50.        Other entities involved in the automobile business, such as new and used car

dealers, also banks and other lending institutions, have never used WCTL Reports as a basis for

determining a fair valuation or Actual Cash Value of used vehicles.

       51.        Such entities have historically used industry-recognized guidebooks as sources for

proper used vehicle valuation (“Guidebooks”). These Guidebooks include NADA, Kelly Blue

Book and Black Book. These Guidebooks are a proper source for determining Actual Cash Value.




                                                  9
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 11 of 53




        52.        Historically, insurers also used Guidebooks for the purpose of determining proper

valuations of total loss vehicles and Actual Cash Value. Indeed, many insurers continue to use the

Guidebooks to determine Actual Cash Value when determining whether a vehicle can be repaired

or must be declared a total loss.

        53.        For example, insurers typically declare a vehicle to be a total loss if the estimated

repair costs exceed either the value of the vehicle or a percentage, such as 80%, of the pre-loss

vehicle valuation.

        54.        It is typically in the insurer’s best interest to establish a higher value of the vehicle

for this purpose, so that the cost of repair is a smaller percentage of the pre-crash vehicle valuation.

        55.        However, a number of years ago, insurers including Progressive determined that

they could save substantial amounts of money by using third-party valuations prepared by either

Power/Mitchell or another third-party valuation company, CCC Information Services (“CCC”).

        56.        Accordingly, in the last twenty years, many insurers have adopted the regular

practice of using WCTL or CCC valuations of total loss vehicles, and disregarding the historically-

recognized Guidebooks as a source of valuation, to improperly save millions of dollars in adjusting

total loss claims.

        57.        The WCTL Reports are not used or recognized by any other “player” in the

automobile industry, including dealers or lending institutions.

              E.       Progressive Has Waived and is Estopped to Assert the Appraisal Provision

        58.        Progressive’s Preexisting Appraisal Scheme: During the relevant period of time,

Progressive had, and continues to have, a standard practice of refusing to negotiate the Base

Vehicle Value and “Market Value” as reflected in the WCTL Reports unless WCTL Report has,

for example, omitted an option. Specifically, Progressive has a regular practice of refusing to




                                                      10
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 12 of 53




negotiate in good faith with respect to comparable vehicles, mileage adjustments for comparable

vehicles, condition adjustments to the specific total loss vehicle, or comparable vehicle condition

adjustments. Specifically, Progressive typically routinely will not negotiate either the Base

Vehicle Value or Market Values of total loss vehicles.

        59.     Progressive knows that its insureds typically have no practical choice other than to

accept the total loss payment offered by Progressive simply because the insured needs those

monies to purchase a replacement vehicle.

        60.     Further, an insured cannot wait on the appraisal process. Progressive also has a

regular practice of threatening to withdraw its offer to pay a total loss if the insured requests an

appraisal. An appraisal process, including selection of an umpire may take forty-five (45) days or

more.

        61.     This threat of withdrawal of its offer, combined with delay and expense to the

insured of an appraisal, as explained below, present bad faith obstacles to a fair appraisal.

Progressive simply “stands pat” unless it is sued.

        62.     Progressive knows that if Progressive insists on “standing” on the WCTL

Valuation, the great majority of insureds will simply capitulate and take the Progressive total loss

payment.

        63.     Progressive also had, and continues to have, a regular practice that Progressive

does not demand an appraisal unless and until an insured files a lawsuit. Progressive does not

include the appraisal provision in its policies for the appropriate purpose of a cheap and efficient

resolution, on a timely basis, of disputed first-party total loss claims. As stated, even where there

is a clear and material dispute with an insured, Progressive does not demand an appraisal unless a

lawsuit is filed.




                                                 11
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 13 of 53




        64.     Prejudice to Plaintiff Ubel and Class Members: Progressive’s scheme to not

invoke the appraisal unless and until there is litigation materially prejudices Progressive insureds,

including Plaintiff and the Class, in several material ways.

        65.     First, Progressive typically sells the salvaged total loss vehicle to one of two

companies, Copart or IAA. These companies pay a salvage value to Progressive and then market

salvaged parts from total loss vehicles. The total loss vehicle is typically sold by Progressive and

salvaged for spare parts in thirty (30) to forty-five (45) days after the total loss.

        66.     Progressive has actual knowledge that if an insured disputes Progressive’s total

loss payment but does not demand an appraisal, the total loss vehicle will be unavailable for

inspection and appraisal after such salvage. Thus, Progressive knows that if it does not request an

appraisal for months or even years, and then does so only if and when litigation is filed against

Progressive, the total loss vehicle will be unavailable for physical inspection and appraisal.

Consistent with Progressive’s practice, Plaintiff’s Vehicle was salvaged and is not available for an

inspection.

        67.     Progressive also knows that industry-recognized information regarding comparable

used vehicles listed for sale at the time of a loss from sources such as AutoTrader and Cars.com is

no longer current after about ninety (90) days.

        68.     The only possible appraisal after the vehicle has been salvaged is what is known in

the industry as a “desktop” appraisal, which is based upon the limited information available a year

or two years after the total loss.

        69.     The prejudice to insureds such as Plaintiff is clearly illustrated by the information

regarding the “vehicle condition,” which is listed in WCTL Reports. See Exhibit B at 4.

Consistent with its standard practice, the WCTL Reports list purported “component condition” for




                                                   12
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 14 of 53




“interior” (including headliner, glass, dash/console, seats and carpet), “exterior” (including body

vinyl/convertible top, trim and paint), “mechanical” (including engine and transmission) and

“tires.”

           70.   When the vehicle is unavailable at the time that Progressive demands an appraisal,

it is impossible to fairly review the actual condition of each of the listed “component” conditions

based upon an inspection. Thus, Plaintiff has been deprived of the right to proper inspection-based

appraisal as a result of Progressive’s delay and the salvage of his vehicle.

           71.   Cost as a Deterrent to an Appraisal: In addition, the appraisal provision in the

Policy requires that the insured pay for the cost of an appraiser and share the expense of a third-

party umpire. This provision is intended by Progressive to be and is, in fact, a significant and

improper deterrent to insureds such as Plaintiff with regard to invoking the appraisal provision.

This is because the cost to Plaintiff of an in-person inspection by an appraiser, plus the fees and

expenses of a third-party umpire, may well exceed $1,000.

           72.   For all these reasons, based upon its pre-existing scheme regarding untimely

utilization of the appraisal provision and the clear prejudice to insureds such as Plaintiff,

Progressive has waived and are estopped from invoking the appraisal provision in the Plaintiff’s

Policy.

                                     CLASS ALLEGATIONS

           73.   Plaintiff brings this class action individually and on behalf of all others similarly

situated, for all claims alleged herein, pursuant to Colo. R. Civ. P. 23(a), (b)(2) and (b)(3):

                 All persons and entities that made first party claims on or after December
                 8, 2013 under an automobile insurance policy issued within the State of
                 Colorado by Progressive and whose vehicles were declared a total loss by
                 Progressive and were valued using WCTL’s total loss valuation system.




                                                  13
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 15 of 53




       74.     Plaintiff excludes from the Class Defendants, all related entities, subsidiaries or

affiliates of said Defendants, any entity in which said Defendants have a controlling interest, and

any and all of Defendants’ employees, affiliates, legal representatives, heirs, successors, or

assignees.

       75.     Plaintiff also excludes from the Class any person or entity that has previously

commenced and resolved a lawsuit against said Defendants arising out of the subject matter of this

lawsuit.

       76.     Plaintiff also excludes from the Class the Judge assigned to this case and any

member of the Judge's immediate family.

       77.     The Condition Adjustment Subclass: One subclass consists of insureds whose

total loss claims were reduced by negative or downward Condition Adjustments.

       78.     The Base Value Subclass: A second subclass consists of all insureds whose

vehicles received WCTL Reports with Market Values which were less than Actual Cash Value as

established by Guidebooks.

       79.     Numerosity: The Class is so numerous that joinder of all affected persons would

be impracticable. Although the exact number of Class members is unknown to Plaintiff, the Class

is estimated to comprise many thousands of people who have sustained total losses to their vehicles

while insured by Progressive.

       80.     Commonality: Numerous questions of law and fact are common to Plaintiff and

the Class, and predominate over any individual questions. These legal and factual questions

include, but are not limited to:

               a)      Whether Progressive failed to properly investigate and determine that

       WCTL Valuations are statistically invalid;




                                                14
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 16 of 53




                 b)     Whether Progressive had actual knowledge that WCTL Valuations are

       statistically invalid;

                 c)     Whether Colorado law required Progressive to pay Actual Cash Value to

       its Colorado insureds;

                 d)     Whether Progressive’s Policy required it to pay Actual Cash Value to its

       Colorado insureds.

                 e)     Whether Progressive breached its contracts of insurance with its Colorado

       insureds by improperly underpaying total loss claims through the use of statistically

       invalid Power/Mitchell WCTL Valuations;

                 f)     Whether Progressive failed to pay actual cash value to its Colorado

       insureds;

                 g)     Whether WCTL Valuations properly calculate the actual cash value of

       total loss vehicles at the time of the loss;

                 h)     Whether Progressive has intentionally, and systemically underpaid total

       loss claims to Plaintiff and the Class by using statistically invalid WCTL Valuations;

                 i)     Whether Plaintiff and the Class have sustained damages;

                 j)     Whether Defendants have been unjustly enriched as a result of the scheme

       described herein; and,

                 k)     Whether Progressive, Power and Mitchell have conspired, as alleged

       herein.

       81.       Typicality: Plaintiff’s claims are typical of the claims of the Class members, as

Plaintiff and all members of the Class have suffered damages as a result of Defendants' unlawful

and deceptive scheme of settling total loss vehicle claims for substantially less than the actual




                                                  15
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 17 of 53




replacement costs of such vehicles. Specifically, the total loss claims of the Class members were

adjusted by Progressive based upon WCTL Valuations. The same discovery and evidence that

would be used to support Plaintiff’s claims will be used to support the claims of the members of

the Class.

       82.     Adequacy of Representation: Plaintiff will fully and adequately represent and

protect the interests of the Class members because they share common injuries as a result of

Defendants' conduct that is applicable to all members of the Class. Plaintiff has retained counsel

with substantial experience in prosecuting consumer class actions. Plaintiff and counsel are

committed to prosecuting this action vigorously on behalf of the Class, and have the financial

resources to do so. Neither Plaintiff nor his counsel have any interests that are contrary to or in

conflict with those of the Class they seek to represent.

       83.     Predominance and Superiority: This action is properly maintained as a class

action because questions of law and fact common to Plaintiff’s claims and the claims of the

members of the Class predominate over questions of law and fact affecting only individual

members of the Class, such that a class action is superior to other methods for the fair and efficient

adjudication of this controversy. The issues in relation to Plaintiff’s claims are similar to the issues

relating to the claims of the other members of the Class, such that a class action provides a far

more efficient method to resolve the claims rather than a myriad of separate lawsuits. Indeed, for

most Class members, a class action is the only mechanism by which they could reasonably expect

to vindicate their rights. Certification of the Class is also supported by the following

considerations:

               a)      The relatively small amount of damages that members of the Class have

       suffered on an individual basis would not justify the prosecution of separate lawsuits;




                                                  16
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 18 of 53




               b)      Counsel in this class action are not aware of any other earlier litigation

       against Defendants to which any other members of the Class are a party and in which any

       question of law or fact controverted in the subject action has been or is to be adjudicated;

               c)      By virtue of Defendants' efforts to conceal their scheme, many Class

       Members may not even be aware that they have a claim;

               d)      The prosecution of separate actions by individual members of the Class

       would create a risk of inconsistent and varying adjudications concerning the subject of

       this action;

               e)      Class treatment of predominating common questions of law and fact is

       superior to multiple individual actions because it would conserve the resources of the

       courts and the litigants and would further the efficient adjudication of Class Member

       claims; and

               f)      There is no difficulty to be encountered in the management of this action

       that would preclude its maintenance as a class action.

       84.     Defendants have acted, or refused to act, in a manner that applies generally to the

Class, such that final injunctive relief is appropriate as to the Class as a whole.

                                 DAMAGES FOR THE CLASS

       85.     Calculation of damages for the Class is readily manageable. Progressive maintains

specific information in its electronic database relating to first-party total loss claims identifying

each claim in the amount of any negative or downward Condition Adjustment on each such claim.

       86.     In addition, Progressive maintains aggregate data on the total amount of negative

or downward Condition Adjustments in Colorado (and other states) on an annual basis.




                                                  17
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 19 of 53




       87.     Accordingly, when the Class establishes that all the Progressive negative or

downward Condition Adjustments are statistically invalid, then each member of the Class will be

entitled to a refund in the full amount of any such Condition Adjustment. As stated, that amount

can be readily determined on an individual basis for each Progressive first-party insured as well as

on an aggregate basis.

       88.     All the damages claimed in this action on a class-wide basis are readily and easily

ascertainable from the Progressive electronic database relating to its Colorado total loss claims.

                          First Claim For Relief – Breach of Contract
                               (Against Defendant Progressive)

       89.     Plaintiff incorporates by reference the allegations in Paragraphs 1 through 88 as

though fully set forth herein.

       90.     The Progressive Policy issued to Plaintiff constitutes a valid and binding contract.

       91.     Progressive has breached its Policy with Plaintiff in multiple ways, resulting in the

material underpayment of Plaintiff’s total loss claims, which include, but are not limited to: (a)

failure to properly investigate and confirm the statistical validity of the WCTL Methodology; (b)

improper delegation of its obligation to value total loss vehicles, including Plaintiff’s vehicle, to

WCTL; and (c) wrongful failure to properly adjust and pay the amounts due and owed to Plaintiff

for his total loss vehicle, sufficient for Plaintiff to obtain a comparable replacement vehicle.

       92.     Specifically, Progressive has failed to pay Actual Cash Value as required by its

Policy to Plaintiff and to Class members.

       93.     Progressive’s breach proximately caused Plaintiff’s actual damages and the actual

damages of the Class. Thus, Progressive is liable for compensatory, consequential and incidental

damages flowing from its breach of the Policy, as well as attorneys’ fees and interest.

       94.     This claim applies to all Class Members.



                                                 18
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 20 of 53




                              Second Claim For Relief - Bad Faith
                                (Against Defendant Progressive)

        95.     Plaintiff incorporates by reference the allegations in Paragraphs 1 through 88 as

though fully set forth herein.

        96.     The Progressive Policies obligated Progressive to properly and reasonably

investigate the fair value of the total losses sustained by each such policyholder, including Plaintiff,

and then pay that amount in a timely manner. The Progressive Policies also obligated Progressive

to act in good faith and to deal fairly with Plaintiff in handling and adjusting his total loss claim.

        97.     Instead of properly investigating and paying Plaintiff’s total loss claim,

Progressive contracted with Power and Mitchell and utilized the WCTL Valuations for the

wrongful and bad faith purpose of intentionally and improperly reducing total loss payments

to Plaintiff and the Class, in an improper attempt to save money at the expense of Progressive

insureds, including Plaintiff and the Class.

        98.     Progressive has actual knowledge that the WCTL Valuation Methodology is

statistically invalid.

        99.     Progressive's conduct in "low balling" Plaintiff’s claim, intentionally

undervaluing Plaintiff’s claim, and withholding the full value of that claim, is unreasonable

and unjustifiable under the circumstances, and constitutes bad faith under law.

        100.    Progressive has acted in bad faith in adjusting Plaintiff’s claim and the total loss

claims of Class Members in a systemic and uniform manner by making statistically invalid

downward Condition Adjustments based upon WCTL Valuations.

        101.    Plaintiff has suffered damages as a direct and proximate result of such

unreasonable, bad faith conduct on the part of Progressive and is, therefore, entitled to recover




                                                  19
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 21 of 53




compensatory damages, as well as any other such damages, costs or attorneys' fees Plaintiff may

be entitled under Colorado law.

       102.   This claim applies to all Class Members.

    Third Claim For Relief - Tortious Interference with Performance of a Contract
                     (Against Defendants Power and Mitchell)

       103.   Plaintiff incorporates by reference the allegations in Paragraphs 1 through 88 as

though fully set forth herein.

       104.   The Progressive Policies obligated Progressive to properly investigate the value

of Plaintiff's total loss claim using a fair and statistically valid valuation system or

methodology, and then to properly pay Plaintiff the appropriate value of his total loss.

       105.   At all times relevant hereto, and based on Mitchell’s contract with Progressive

to provide WCTL Reports, Power and Mitchell knew that Progressive entered into such

Policies with its insureds and that the Progressive Policies obligated Progressive to promptly

and properly pay total loss claims.

       106.   Power and Mitchell had actual knowledge of the identity of Plaintiff and each

Class Member as Progressive insureds. This knowledge is demonstrated by the fact that

Power and Mitchell prepared the Plaintiff’s WCTL Report, which specifically identified

Plaintiff and valued Plaintiff's Vehicle. The same is true for the WCTL Reports of the other

Class Members.

       107.   Power and Mitchell had actual knowledge that Progressive used the WCTL

Valuations to adjust the total loss claims of Plaintiff and the Class Members

       108.   Power and Mitchell also had actual knowledge that Progressive typically would

refuse to increase total loss valuations beyond the WCTL Valuations and that Progressive




                                              20
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 22 of 53




settled the substantial majority of its total loss claims based upon WCTL Valuations provided

by Power and Mitchell.

       109.   Power and Mitchell wrongfully interfered with Progressive’s contractual

obligations to Plaintiff by knowingly and intentionally selling to Progressive a statistically

invalid and wholly arbitrary total loss valuation product for the specific purpose of enabling

Progressive to underpay the claims of total loss insureds, including Plaintiff.

       110.   Progressive’s breaches that were caused by Power and Mitchell's unjustified,

intentional and malicious interference with Plaintiff's contractual rights under the Ubel Policy

include:

              (a)   failing to properly value Plaintiff's total loss;

              (b)   using arbitrary and statistically invalid methodology to value Plaintiff's

                    total loss claim; and

              (c)   causing Progressive to fail to pay the proper amount due and owed to

                    Plaintiff.

       111.   Plaintiff suffered damages as a proximate result of Power and Mitchell's

improper WCTL Valuations and resulting tortious interference with the contractual

relationship between Progressive and Plaintiff and the Class. Therefore, Plaintiff is entitled

to recover compensatory damages, as well as any other such damages, costs or attorneys'

fees to which he may be entitled under Colorado law.

       112.   This claim applies to all Class Members.

Fourth Claim For Relief - Breach of Contract Arising from Plaintiff’s Status as Third-
    Party Beneficiary of the Agreement between Power/Mitchell and Progressive
                     (Against Defendants Power and Mitchell)

       113.   Plaintiff incorporates by reference the allegations in Paragraphs 1 through 88 as

though fully set forth herein.


                                               21
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 23 of 53




       114.    At all times relevant hereto, Mitchell, through its joint venture with Power,

contracted to provide Progressive with total loss valuations (the "Agreement"). The intended

purpose of this Agreement was to outsource Progressive’s valuation of total loss claims for the

purpose of satisfying the obligations of Progressive to value and pay total loss claims.

       115.    As insureds for whom valuations were prepared under this Agreement, Plaintiff

and the Class are intended beneficiaries of the Agreement between Progressive and Mitchell

and are entitled to sue for breach of that Agreement.

       116.    Power and Mitchell breached this Agreement by providing Progressive with

total loss valuations that were not statistically valid and were wholly arbitrary in the manner

in which Progressive valued total losses, including Plaintiff’s total loss. The improper WCTL

Valuations were supplied to Progressive by Mitchell in the course of business for the purported

direct benefit of Plaintiff and the Class.

       117.    Mitchell's breach of its Agreement to provide valid total loss valuations to

Progressive proximately caused damage to Plaintiff. Mitchell is, therefore, liable to Plaintiff

and the Class as intended third-party beneficiaries for compensatory and consequential

damages flowing from said breaches.

       118.    Power is likewise liable for Mitchell's breach of its Agreement with Progressive

based upon its actual involvement with the WCTL Methodology and its partnership with

Mitchell.

       119.    This claim applies to all Class Members.

                       Fifth Claim For Relief - Civil Conspiracy
                 (Against Defendants Progressive, Power and Mitchell)

       120.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 88 as

though fully set forth herein.



                                              22
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 24 of 53




       121.   Power, Mitchell and Progressive entered into an illicit agreement and conspiracy

to utilize WCTL Valuations to provide improper total loss valuations. Specifically,

Progressive and Mitchell conspired to underpay Plaintiff and the Class by using WCTL

Valuations, which included the aforementioned statistically invalid Five Steps (and sub-steps),

which were not intended to calculate the fair value of total loss vehicles, but rather to

improperly undervalue total loss claims of Progressive insureds.

       122.   Power is a part of the conspiracy by reason of its partnership with Mitchell and

its participation with Mitchell in building the WCTL Valuations for use by Progressive and

other insurers.   Mitchell's role in the conspiracy is evidenced by its Agreement with

Progressive and its partnership with Power.

       123.   Progressive is a part of the conspiracy by reason of having actual knowledge that

the WCTL Valuations provided through its partnership with Power and Mitchell were

statically invalid and continuing to utilize the WCTL Valuations when determining the

payment of Plaintiff and Class Members' total loss claims.

       124.   Progressive's conspiracy with Power and Mitchell to use the invalid WCTL

Valuation Methodology deprived Plaintiff and the Class of the proper value of their total

losses. The overt acts emanating from Defendants' illicit agreement to so deprive Plaintiff

and the Class include, but are not limited to, Power and Mitchell's undervaluation of

Plaintiff’s claim using WCTL Valuations, and Progressive’s failure to properly investigate,

adjust and pay such claim directly resulting from the WCTL Valuations.

       125.   Plaintiff and Class Members have been damaged as a proximate result of

Defendants' illicit agreement and conspiracy. Therefore, Power, Mitchell and Progressive are

each liable for the torts of one another arising out of their conspiracy as defined herein, and




                                              23
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 25 of 53




Plaintiff and Class Members are entitled to recover compensatory damages against

Progressive, Power and Mitchell.

       126.    This claim applies to all Class Members.

                        Sixth Claim for Relief – Unjust Enrichment
                         (Against Defendants Power and Mitchell)

       127.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 88

as though fully set forth herein.

       128.    Plaintiffs and Class Members conferred a monetary benefit upon Power and

Mitchell in the form of monies paid for services to Progressive.

       129.    Power and Mitchell appreciated or had knowledge of the benefits conferred upon

them by Plaintiff and Class Members through their partnership to provide WCTL Reports to

Progressive. The Power and Mitchell partnership and WCTL Methodology was a fraudulent

scheme to under-value total losses making it unjust for them to retain the benefit of their scheme

at Plaintiff’s and Class Member’s expense.

       130.    Under principals of equity and good conscience, Power and Mitchell should not be

permitted to retain the monies they gained at the expense of Plaintiffs and Class Members through

Progressive’s use of their WTCL Methodology and Reports. Defendants Power and Mitchell have

benefited and continue to benefit through Progressive’s use of their WTCL Methodology and

Reports at the expense of Plaintiff and Class Members.

       131.    Power and Mitchell should be compelled to disgorge into a common fund for the

benefit of Plaintiffs and Class Members all unlawful or inequitable proceeds received by them at

Plaintiffs and Class Member’s expense.




                                               24
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 26 of 53




                                     Prayer for Relief

      WHEREFORE, Plaintiff, Todd Ubel, respectfully requests that this Honorable Court,

for himself and all Class Members:

      A.     Certify the Class alleged herein;

      B.     Appoint Plaintiff as Class Representative;

      C.     Appoint the undersigned as Class Counsel;

      D.     Award Plaintiff and Class Members actual damages in such amount as the

             Court or jury may determine;

      E.     Award declaratory and injunctive relief as permitted by law;

      F.     Statutory interest from the date this cause of action accrued or as otherwise allowed

             by law;

      G.     Award reasonable attorneys' fees, filing fees, expert fees, litigation costs and

             expenses, and court costs to counsel based upon the benefit received by Plaintiff

             and the Class; and

      H.     Award Plaintiff and Class Members any additional relief as this Court deems

             just and proper, including injunctive relief to prohibit Progressive from

             continuing to utilize WCTL Valuations in Colorado.


PLAINTIFFS DEMAND A TRIAL BY A JURY OF SIX.


Dated: December 8, 2019                    Respectfully submitted,

                                           /s/ Kevin S. Hannon
                                           Kevin S. Hannon, #16015
                                           DULY AUTHORIZED SIGNATURE OF
                                           KEVIN S. HANNON ON FILE AT THE HANNON LAW
                                           FIRM, LLC




                                              25
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 27 of 53




                                  TO BE ADMITTED PRO HAC VICE

                                  Jonathan H. Waller (Pending PHV Application)
                                  WALLER LAW OFFICE, PC
                                  2001 Park Place, Suite 900
                                  Birmingham, AL 35203
                                  Telephone: (205) 313-7330
                                  jwaller@waller-law.com

                                  John A. Yanchunis (Pending PHV Application)
                                  Jonathan B. Cohen (Pending PHV Application)
                                  MORGAN & MORGAN
                                  201 N. Franklin St., 7th Floor
                                  Tampa, FL 33602
                                  Telephone: (813) 223-5505
                                  Facsimile: (813) 222-2434
                                  jcohen@forthepeople.com
                                  jyanchunis@forthepeople.com

Plaintiffs’ Address
Todd Ubel
7496 County Rd. 10
Fort Lupton, CO 80621




                                    26
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 28 of 53




                                          DATE FILED: December 8, 2019 12:49 PM
                                          FILING ID: E6389F117DDF8
                                          CASE NUMBER: 2019CV34661




                            EXHIBIT A
      Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 29 of 53


PROGRESSIVE
P.O. BOX 31260
TAMPA. FL 33631
                                                                                                                                                                  PROGRESS/VE"
                                                                                                                                                                                          0/RECTAvto


                                                                                                                                                           Policy Number. 80866811
                                                                                                                                                               Under.vrinen by:
                                                                                                                                                               Prog1essive Direa Insurance Co
                                                                                                                                                               May 10, 2019
TODD LUBEL
7496 COUNTY ROAD 10                                                                                                                                            Policy Period: May 9, 201 9 - Nov 9, 2019
FORT LUPTON, CO 80621                                                                                                                                          Page 1 of 3

                                                                                                                                                           progressive.com
                                                                                                                                                              Online Service
                                                                                                                                                                  Make payment5, check billing acrivity, update
                                                                                                                                                                  policy information 01 check Slatus of a claim.

                     Auto Insurance                                                                                                                        1·800-776-4737
                                                                                                                                                                  For customer !iervice and claims service,
                     Coverage Summary                                                                                                                             24 hours a day, 7 days a week.


                     This is your Declarations Page
                     Your coverage has changed
                     Your coverage began on May 9, 2019 at 12:01 a.m. This policy expires on November 9, 2019 at 12:01 a.m.
                     This coverage summary replaces your prior one. Your insurance policy and any policy endorsements contain a full explanation of your
                     coverage. The policy limil5 shown for a vehicle may not be combined with the limits for the same coverage on a nether vehicle, unless
                     the policy contract or endorsements indicate otherwise. The policy contract is form 9611 DCO (12/14). The contract is modified by
                     form 4884 (10/08).

Policy changes effective May 10, 2019
                     ., ......... ....... ................................................................... ·················································································..
                                  ,        ,,,
                     Changes requested on:                                                      May 9, 201911:28 a.m.
                     ····································••··••··················································································· ···············································
                     Requested by:                                                              Todd LUbel
                     ................................. , .. , ......................................................................... , ............................ , ................ , ............. ..
                     Premium change:                                                            -$300.51
                     ............................................ , ................................................................ , .............. ···············································
                     Changes:                                                                  The 2002 NISSAN XTERRA has been removed.


Drivers and resident relatives                                                                          Addilional informalion
                     iad,i i:u"ti;il' ··· ·..... ··· ···· ····· ···· ···· ···· ···· ······ ····· ······ ·~iamed.iiisiiie<i···· ······ ···· ····· ···· ····· ···· ··· ····· · ·...... ···· ·· ··· ···· ····· ··· ·· ······ ····
                     M·eia'riiii:ub·ei ..... ···· .. ., ·· ·· ····· ···· ········· ····· ····· ······ ···· ·......... ····· ····· ······ ···· ······ ··· ····· .... ··· ..... ··· ······ ···· ····· ···· ..... ·..... ······ ····
                     chanceii..' ubeY ····· ········ ···· ····· ···· ···· ·····............... ···· .. .,. ····· ····· ····· ······ ···· ······ ............ ··· ..... ··· ······ ···· ·· ··· ···· ······ ·· ··· ······ ····
                     Hope.u"bei .................. ····· ···· ····· ········ ················ ..··· ...................................... ····· ··········--··· ................... ······--•··· ····· ····
  C
Outline of coverage
            General policy coverage                                                l1mi(j                                                                  Deducrible             Premium
            .............................................................................................................................................................................
            Uninsured/Underinsured Motorist Bodily Injury                          $50,000 each person/$100,000 each accident
            ...............................................................................
                                                                                                                                                                                    S230
                                                                                                      .................................................. , ......................... , .... ..
                     Total general policy coverage                                                                                                                                                                      $230




                     Form 6489 co (08/1 8)
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 30 of 53



                                                                                                                                                                    Policy Numbe<: 80866811
                                                                                                                                                                                        Todd LUbel
                                                                                                                                                                                       Page2 of 3
      2008 NISSAN ARMADA 4 DOOR WAGON
      VIN: 5N1 BA08C48N616427
      Garaging ZIP Code: 80621
      Primary use of the vehicle: Pleasure
                                                                                   Li mill.                                                                        OeduC1ible
      Lii161iify·;-ii·oiheis··· ······ ·............···· ···· ····· ····· ···· ....... ··.... ····· ...... ········· ............. ·........ ··· ...... ····· ................ ··· ··· .. ·· ·..PreJr<i·,
                                                                                                                                                                                                    mi um


           Bodily Injury Liability                                                   $50.000 each person/$100,000 each accident
           Property Damage Liability                                                 $100,000 each accident
      ~ieeiicai·i>·ay·menis...... ····· ··· ......... ···· .................... ·$s;cioii'~atli·p~;s~·n· ......................... ···· ·....................... ··· ······· ......... 41
      c,;mpreiiensive ............................................ ·......A,iua1ea·sh· value ..............................................si'.'ooo ·.........··· .....i14
      ca'iifsiciii ........................ ··· .................................ii.ciua1c;ish· i,i;;iue................ ··.. ·.........................si'.'ooo ·.................i24
      i'oiaYriiemium 1o; iooa N·1sYi~r ·............... ··.... ·........................................ ·........ ·.................................··............. S62ii
      2002 NISSAN PATHFINDER 4 DOOR WAGON
      VIN: JN8DR09Y2ZW713356
      Garaging ZIP Code: 80621
      Primary use of the vehicle: Commute
      Length of vehicle ownership when policy started or vehicle added: At least 1 month but less than 1 year
                                                                              Umiu
      Liab.iiify·;-ii·oihers· ·........................... ·................................................. ·.................................. ·· ·...D@duaible
                                                                                                                                                           ·................. ·...Premium
                                                                                                                                                                                    frs4
           Bodily Injury Liability                                                   $50,000 each person/$100,000 each accident
           Property Damage Liability                                                 $100,000 each accident
      M~di~ira;;rrie.nis· ·...... ·.................... ·............. ·....ss:aai:i·eacii·p~~~n··................. ·... ··................................................ 44
      Yora'i'i>ie'rni.umfoiiooi ·Nissii.N... ·..................... ·.... ·........... ·.............·......................... ·.... ··............ ·................... ·"sii2s
      2005 NISSAN XTERRA 4 OOOR WAGON
      VIN: 5N1AN08W0SC614787
      Garaging ZIP Code: 80621
      Primary use uf the vehicle: Pleasure
      Length of vehicle ownership when policy started or vehicle added: Less than 1 month
                                                                                     Limiis                                                            Deductible
      Liab.iiify·;-ii·oitieis ·............................... ·............... ·........................·........ ·......................... ·...........................
       0
                                                                                                                                                                           ····Premium
                                                                                                                                                                               "fria
           Bodily Injury liability                                                   $50,000 each person/$100,000 each accident
           Property Damage Lia bility                                                $100,000 ea ch accident
      i,Xeiifcaf i>aymen~--·...... ·· .. ·.... ·.................... ·........tS:ooi:i'eacii.persori........................·............ ·... ·· ·..................... ·..... "40
      rora·1 iiiemfuri,toiioos·N'issi\N. ·...... ·....................... ·.... ·.................. ·.................................. ·...... ····· .... ··· .......... ···s1sii
      2006 NISSAN XTERRA 4 DOOR WAGON
      VIN: 5N1AN08W36C556062
      Garaging ZIP Code: 80621
      Primary use of the vehicle: Pleasure
      Length of vehicle ownership when policy started or vehicle added: Less than 1 month
                                                                                Umill.                                                                           DEduaible
      L1a.6iiify·;-ii·oitieis...................... ·... ·... ·............................... ···· ···· ····· ····· .......... ··· ····· ··· ······· ··· ............... ···· .............Premium
                                                                                                                                                                                              ijjs
           Bodily Injury Liability                                                   $50,000 each person/$100,000 each accident
           Property Damage Liability                                                 $100,000 each accident
      M·~dica"i"ii.iynieii~--·................................ ·......... ""fs:iioi:i ·ea~h-persiin................................... ····· ···· ·................... ·........ js
      1ciia1 iiienifuiiitciiicio6N·1ssii.t( .................... ····· ...... ·..... ·· ··· ...............··· ···· ····· ···· ·....................... ····· ..... ·......... ··· ·s:frj
      ........................... .................................. .............................. .............................................................................
                                    .,                                       ,                                 ,

      Subtotal policy premium                                                                                                                                                          $2,019.00
      caliiracio ·A~ta· iicli -P~e~entia~.Au.1iiiir·i~ te~.............................................................................................................'i.oo
      roiai ·s ·iiiontii ·poiicv· iireiiiiiiiii ·aiiii tees........... ··· .... ··· .. ·· ..... ·.. ·.. ·.. ·· .... ·..... ·· .. ·· ...... ·.... ·· ....... ·..... ··· .. ······ "ii:02ioo


      Form 6489 CO (08/18)                                                                                                                                                                         ID
                                                                                                                                                                                             Continuoo
  Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 31 of 53



                                                                                                                                                               Policy Numbe<: 80866811
                                                                                                                                                                                 Todd l Ubel
                                                                                                                                                                                 Page3 of 3
Important notice
            Colorado state law requires you to carry, at a minimum, the following coverages:
            Bodily Injury Liability - $25,000 for one person per accident, $50,000 for all persons per accident;
            Property Damage Liability- $15,000 per accident;
            Medical Payments - $5,000 for one person per acciden~ unless rejected in writing;
            Uninsured/Underinsured Motorist - $25,000 for one person per accident, $50,000 for all persons per accident, unless
            rejected in writing;
            All other coverages listed on this Declarations Page, or any liability coverage limits exceeding those stated above and
            listed on this Declarations Page are optional. non-mandatory coverages selected by you.
Premium discounts
            Policy
            ......................................., ............................ ., ... ,. ... ., ................................... .,, ......................................................
            80866811                                                                 Home Owner, Online Quote, Multi-Car, Continuous Insurance: Diamond,
                                                                                     Paperless and Three-Year Safe Driving

lienholder information
            Vehicle                                                           Lienholder
            ································ ................ , .... , ........................................... , ..........................................................................
            2008 NISSAN ARMADA                                                Gateway One Lending
            5N18A08C48N616427                                                 Anaheim, CA 92808


Company officers




         Secretary




            form 6489 CO (0!l,'18)
      Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 32 of 53


PROGRESSIVE
P.O. BOX 31260
TAMPA, FL 33631
                                                                                                                                                                                                                                          PROGREIIIVE"
                                                                                                                                                                                                                                               0/RtCTAvto


                                                                                                                                                                                                                                Polity Number: 80866811
                                                                                                                                                                                                                                          Underwritten by:
                                                                                                                                                                                                                                          Progressive Direct Insurance Co
TODD L UBEL                                                                                                                                                                                                                               May 10, 2019
7496 COUNTY ROAD 10                                                                                                                                                                                                                       Polic.y Period: May 9, 201 9 - Nov 9, 2019
FORT LUPTON, CO 80621                                                                                                                                                                                                                     Page 1 of 3

                                                                                                                                                                                                                                progressive.com
                                                                                                                                                                                                                                         Online Service
                                                                                                                                                                                                                                         Make payment5, check billing activity, update
                                                                                                                                                                                                                                         polic.y information or check status of a claim.
 I'
                  Auto Insurance                                                                                                                                                                                               1-800-776-4737
                                                                                                                                                                                                                                         For customer service and claims service,
                  Coverage Summary                                                                                                                                                                                                       24 hours a day, 7 da-y5 a week.

                  This is your Declarations Page
                  Your coverage has changed
                  Your coverage began on May 9, 2019 at 12:01 a.m. This policy expires on November 9, 2019 at 12:01 a.m.
                  This coverage summary replaces your prior one. Your insurance policy and any policy endorsements contain a full explanation of your
                  coverage. The policy limits shown for a vehicle may not be combined with the limits for the same coverage on another vehicle, unless
                  the policy contract or endorsements indicate otherwise. The policy contract is form 9611 D CO (12/14). The contract is modmed by
                  form 4884 (10/08).

Policy changes effedive May 10, 2019
                  • • • • • • • • • o • • • • • • • • • • • • • • • • • • • •" "• • • • • • • • • • • • • • • • • • • • • • • • • • • ,. "• • • • • • • • • • • • • • •' •   ••••••«II••' • • • • • • ' • • • • ' " • • • • •' • • • I • • • • • • " ., • • • • • • • • • • • • •••<I",.~• • • • • • • • •' • • < H • • • • •••

                  Changes requested on:                                                  May 9, 2019 11 :28 a.m.
                  .............................................................................................................................................................................
                  Requested by:                                                         Todd LUbel
                  ·····················································································································•·······················································
                  Premium change:                                                        -$300.51
                  .................... ,. ..  ............................................ , ................................................................................. ................. ..
                                                              .,,.

                  Changes:                                                              The 2002 NISSAN XTERRA has been removed.


Drivers and resident relatives                                                                                                                      Addi1ional information
                  ;:acid. Cube'i" .. ·..·.... ·.. ·.... ··.. ···..·.... ··..·.. ··.... ·....··..~-i~ ~·e,.i'ins~i;,,d ..................··..··.. ··..··..·....·.... ··......···.... ·.... ·.. ·
                  Meia.riy.R'i.ibei .... ·......................... ·................... ·..... ··· ..... ··........................ ··· ..................................... ···....................
                  chan·ceii' ·ubif.... ·..··....... ·......... ·..·...··......·.. ·....·..... ·... ···.. ·....··..·....... ·.... ·.................. ····.. ·.. ··...........·..······........ ···.... ..
                  Hope"t:ibei ..............................................................................................................................................................
 I,
C<11tline of coverage
                  General polity coverage                                                                                                            Limits                                                                                                                Deductible                           P~mium
                  u~i~;~iediU~d~~i~~~;ed ·M~i~~i~t· B~dily.i~ju~.......... "iso:ciiiii ·eadi p~.~~nifoio:ciiiii ·~·~h ~~~id~~i ............................                                  $230.
                  .........................,.,. ...................... ,. .................................,. ............... , ...................................................................
                  Tota! general policy coverage                                                                                                                                                                                                                                                                   $230




                  Form 6489 co (08/18)                                                                                                                                                                                                                                                                                  li
                                                                                                                                                                                                                                                                                                               Co111,nueo
    Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 33 of 53



                                                                                                                                                                    Policy Number: 80866811
                                                                                                                                                                                          Todd l Ubel
                                                                                                                                                                                          Poge2 of 3
"         2008 NISSAN ARMADA 4 DOOR WAGON
          VIN: 5N1BA08C48N616427
          Garaging ZIP Code: 80621
          Primary use of the vehicle: Pleasure
                                       ,
                                                                                   limil3
          ....................... ,, .. ................................................................................................                   Deduaible              Premium.
                                                                                                                                         , ...............................................
          Liability To Others                                                                                                                                                                     $341
            Bodily Injury Liability                                                    $50.000 each persor\1$100,000 each accident
            Property Damage Liability                                                  $100,000 each accident
          Medici iiayme~~· ·····....... ·..................····· .. ····· ....$shoo·e~a; ·p~is~ri--·...... ··.....··· .. ·... ·.. ·...... ···...............···..............·.. '..i.i
          coniiirefiensive······ ·· .... ···· ···· ···· ····· ···· ...................t1.'ciuai'cash·v:.-1ue ····· ···· ···· ······ ..... ···· ......... ··· ·· ····"ii)ioo ····· .... ·· ··· ···-;-,-4
          co'iii'sioii .... ·... ·........ ···· ........ ···· ····· ···· ·............. ·--:;1:ciua'i'casiiva1ue ······ ....... ··................................si)foo ·......... ·.......i24
          rotil priirriiurritoiioos i~iss;i;..rr .........····..........····.. ·········.. ·.. ·.. ·······.... ·..·.. ·..·.. ·..·.....········ ······· ···.. ·.. ··.... ···.. ·.....·.. ·s&io
          2002 NISSAN PATHFINDER4 DOOR WAGON
          VIN: JN8DR09Y22W713356
          Garaging ZIP Code: 80621
          Primary use of the vehicle: Commute
          Length of vehicle ownership when policy started or vehicle added: At least 1 month but less than 1 year
                                                                                   Limits                                                                     Deductible
          i.'iai>Hf~·to·oihers..... ··· ....... ., ............. ··· ·........................ ·............... ···· ···· ·.....·... ·........................... ····· ······ ...... ·..Premium
                                                                                                                                                                                         "frs4
            Bodily Injury Liability                                                    $50,000 each persor\1$100,000 each accident
          ...~!?t~~P.~.1!1.~.~~..~~~ii~~....................................~.,.~.?:~~o. ~~.c.~.~.~~!~.~~.~ ...................... ,................................................
          Medical Payments                                                       $5,000 each person                                                                                     44
          rciiaYiiienii'urri 1oi'i'ooi ,i1ssi.r-i"· ......... ··· .......................... ·......... ·..... ···· ·····..................................... ·.... ··............. ·$42&
          2005 NISSAN XTERRA 4 DOOR WAGON
          VIN; 5N1AN08W05C614787
          Garaging ZIP Code 80621
          Primary use of the vehicle: Pleasure
          Length of vehicle ownership when policy started or vehicle added: Less than 1 month
                                                                               Limils
          L·iai>Hi~·tci oiheis .....................................................................                                                       Deductible
                                                                                                                                                                                     fris
                                                                                                                                                                                  Plemium
                                                                                                     ·....................... ····· ··· ······ ·· ..................................
            Bodily Injury Liability                                                    $50,000 ea<h persor\1$100,000 each accident
            Property Damage Liability                                                  $100,000 each accident
          ;.;,eiiicai·rav'meiiis·--· ···· ····· ·· ..... ·................. ·.........is:ooo·eacti peisciri. ···· ·.......................... ···· ....... ···· .................... ··· 40
          i'ciia"i" iiremiiiiii 1oi ioos ·N·1ss.ii:i·C •· ·.. ··· .. ····...···.....···.. ···.. ·...... ·.. ·....... ·······..··· ··· ·.. ··· ·.. ·.. ··...............··.. ·.. ·.. ·.......... ·.. $3&s
          2006 NISSAN XTERRA 4 DOOR WAGON
          VIN: 5N1AN08W36C556062
          Garaging ZIP Code: 80621
          Primary use of the vehicle: Pleasure
          Length of vehicle ownership when policy started or vehicle added: Less than 1 month
          L·iabiii~·to ·others···· ................. ··· ................... ····· limil3
                                                                                   ................................... ·........ ·... ·· ......................Deductible
                                                                                                                                                                ·...... ·.. ·............P,emium
                                                                                                                                                                                           h3s
            Bodily Injury Liability                                                    $50,000 each persor\1$100,000 each accident
            Property Damage Liability                                                  $100,000 each accident
          Medicai· iiaymeiiis.... ···· ····· ·· .................. ······ .... ·····$s;ooo·eacii·p;;isori...... ·····........ ···· ····· ................... ·.......... ·.............. 3s
          i'aiaYiii-eiiifuiii 1cii ioo6 ,i1ssii.r-i.............................. ·... ·...................................... ·... ··... ·....... ·........................... ·... ·$373
          .............. ., .. ................ ................................... ........................................... ' ................................... ... .... ...........
                             ~                  '                                       '                                                                                       '   ' '     '

          Subtotal policy premium                                                                                                                                          $2,019.00
          ........................................................................................................................................... ............ .. ,,, .......
                                                                                                                                                                                , .........
          Colorado Auto Theft Prevention Authority fee                                                                                                                                             2.00
          rat.iii ·ifii,o,,tii ·poiicv·iireiiiiiiiii ·aii,i'teii"s" ····..·....···..········ ···.. ···..·..··......·..·..·..··..············...... ··........···--· ··si02 ,·:oo


          Form 6489 CO (08/18)                                                                                                                                                                       [!iii
                                                                                                                                                                                                Conhnueil
      Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 34 of 53



                                                                                                                    Policy NtJmber: 80866811
                                                                                                                                 Todd LUbel
                                                                                                                                 Page3 of 3

Important notice
             Colorado state law requires you to carry, at a minimum, the following coverages:
             Bodily Injury Liability - $25,000 for one person per accident, $50,000 for all persons per accident;
             Property Damage Liability - $15,000 per accident;
             Medical Payments - $5,000 for one person per accident, unless rejected in writing;
             Uninsured/Underinsured Motorist- $25,000 for one person per accident, $50,000 for all persons per accident, unless
             rejected in writing;
             All other coverages listed on this Declarations Page, or any liability coverage limits exceeding those stated above and
             listed on this Declarations Page are optional, non-mandatory coverages selected by you.
Premium discounts
             Policy
             80866811                                            Home Owner, Online Quote, Multi-Car, Continuous Insurance: Diamond,
                                                                 Paperless and Three-Year Safe Driving

Lianholder information
            Vehide                                         lienholder
             2008 NISSAN ARMADA                            Gateway One Lending
             5N18A08C48N616427                             Anaheim, CA 92808



Company officers




          Secretary
 .,




             F111m 6489 CO (08118)
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 35 of 53




                            PARTV-ROAPSIPE ASSISTANCE COVERAGE
        INSURING AGREEMENT

        If you pay the premium forth is coverage, we will pay for our authorized service represen-
        tative to provide the following services when necessary due to a covered emergency:
        1. towing of a covered disabled auto to the nearest qualified repair facility; and
        2.   labor on a covered disabled auto at the place of disablement.

        If a covered dlsabled auto is towed to any place other than the nearest qualified repair
        facility, you will be responsible for any additional charges incurred.

        ADDmONAL DEFINITIONS

        When used in this Part V:
        t    "Covered disabled auto" means a covered auto for which this coverage has
             been purchased that sustains a covered emergency.
        2.   "Covered emergency" means a disablement that is a result of:
             a. mechanical or electrical breakdown;
             b. battery failure;
             c.   insufficient supply of fuel, oil, water, or other fluid;
             d.   Hat tire;
             e.   lock-out; or
             f.   entrapment in snow, mud, water or sand within 100 feet of a road or highway.

        EXCLUSIONS--READlliE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EX-
        CLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDERllilS PARTY.

        Coverage under this Part V will not apply to:
        1. more than three covered emergencies for any single covered auto in a si*month
            period;
        2. the cost of purchasing parts, fluid, lubricants, fuel, or replacement keys, or the labor
            to make replacement keys;
        3. installation of products or material not related to the disablement;
        4. labor not related to the disablement;
        5. labor on a covered disabled auto for any time period in excess of 60 minutes per
            disablement;
        6. towing or storage related to impoundment, abandonment, illegal parking, or other
            violations of law;
        7. assistance with jacks, levelers, airbags or awnings;
        6. labor or repair work performed at a service station, garage, or repair shop;
        9. auto storage charges;
        10. disablement that occurs on roads not regularly maintained, sand beaches, open
            fields, or areas designated as not passable due to construction, weather, or earth
            movement;
        11. mounting or removing of snow tires or chains;
        12. tire repair;

                                                        24
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 36 of 53




        13. disablement that results from an intentional or willful act or action by you, a rela-
            tive, or the operator of a covered disabled auto;
        14. any covered auto while being used in connection with ride-sharing activity;
        15. any covered auto while being used in connection with a personal vehicle shar-
            ing program; or
        16. a trailer.

        UNAUTHORIZED SERVICE PROVIDER

        \Nhen service is rendered by a provider in the business of providing roadside assistance
        and towing services, other than one of our authorized service representatives, we will
        pay only reasonable charges, as detennined by us, for:
        1. towing of a covered disabled auto to the nearest qualified repair facility; and
        2. labor on a covered disabled auto at the place of disablement;
        which is necessary due to a covered emergency.

        OTHER INSURANCE

        Arry coverage provided under this Part V for service rendered by an unauthorized ser-
        vice provider will be excess over any other collectible insurance or towing protection
        coverage.

                     PART VI-DUTIES IN CASE OF AN ACCIDENT OR LOSS

        For coverage to apply under this policy, you or the peraon seeking coverage must
        promptly report each accident or loss even if you or the peraon seeking coverage is not
        at fault. You or the peraon seeking coverage must provide us with all accident or loss
        information, including time, place, and how the accident or loss happened. You or the
        peraon seeking coverage must also obtain and provide us the names and addresses of
        all peraons involved in the accident or loss, the names and addresses of arry wilnesses,
        and the license plate numbera of the vehicles involved.

        If you or the peraon seeking coverage cannot identify the owner or operator of a vehicle
        involved in the accident, or if theft or vandalism has occurred, you or the person seeking
        coverage must notify the police within 24 houra or as soon as practicable.

        A peraon seeking coverage must:
        1. cooperate with us in any matter concerning a claim or lawsuit;
        2. provide any written proof of loss we may reasonably require;
        3. allow us to take signed and recorded statements, including sworn statements and
            examinations under oath, which we may conduct outside the presence of you or
            any other peraon seeking coverage, and answer all reasonable questions we may
            ask as often as we may reasonably require;
        4. promptly call to notify us about arry claim or lawsuit and send us any and all legal
            papera relating to the claim or suit;
        5. attend hearings and trials as we require;

                                                   25
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 37 of 53




        6.   take reasonable steps after a loss to protect the covered auto, or any other vehicle
             for which coverage is sought, from further loss. We will pay reasonable expenses
             incurred in providing that protection. If failure to provide such protection resutts in
             further loss, any additional damages will not be covered under this policy;
        7.   allow- us to have the damaged covered auto, or any other damaged vehicle for
             which coverage is sought, inspected and appraised before its repair or disposal;
        8.   submit to medical examinations at our expense by doctors we select as often as
             we may reasonably require; and
        9.   authorize us to obtain medical and other records.

                                  PART VH::--GENEBAL PROVISIONS
        POLICY PERIOD AND TERRITORY

        This policy applies only to accidents and losses occurring during the policy period
        shown on the declarations page and that occur within a state, territory or possession
        of the United States of America, or a province or territory of Canada, or while a covered
        auto is being transported between their ports.

        CHANGES

        This policy contract, your insurance application (\oVhich is made a part of this policy as if
        attached hereto), the declarations page, and all endorsements to this policy issued by
        us, contain all the agreements between you and us. Subject to the following, the terms
        of this policy may not be changed or waived except by an endorsement issued by us.

        The premium for this policy is based on information we received from you and other
        sources. You agree to cooperate with us in determining if this information is correct and
        complete, and to promptly notify us if it changes during the policy period. If this infonna-
        tion is determined by us to be incorrect, incomplete, or if it changes during the policy
        period, you agree that we may adjust your policy information and premium accordingly.
        Changes that may result in a pramium adjustment are contained in our rates and rules.
        These include, but ara not limited to, you, a relative, or a rated resident obtaining a
        driver's license or operator's permit, or changes in:
        1. the number, type or use classification of covered autos;
        2. the persons who regularly operate a covered auto;
        3. the persons of legal driving age residing in your household;
        4. the residents in your household;
        5. an operator's marital or civil union status;
        6. your mailing address and your residence address;
        7. the principal garaging address of any covered auto;
        8. coverage, deductibles, or limits of liability; or
        9. rating territory or discount eligibility.

        The coverage provided in your policy may be changed only by the issuance of a new
        policy or an endorsement by us. However, if during the policy period we broaden any
        coverage afforded under the current edition of your policy without additional premium
                                                     26
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 38 of 53




        charge, that change will automatically apply to your policy as of the date the coverage
        change is implemented in your state.

        If you ask us to delete a vehicle from this policy, no coverage will apply to that vehicle
        as of the date and time you ask us to delete it.

        DUTY TO REPORT CHANGES

        You must promptly report to us all changes, including additions and deletions, in policy
        information. This includes, but is not limited to, changes in:
        1. your mailing address or your residence address;
        2. the principal garaging address of any covered auto;
        3. the residents in your household;
        4. the persons of legal driving age residing in your household;
        5. the persons who regularty operate a covered auto;
        6. an operator's marital or civil union status; or
        7. the driver's license or operator's permit status of you, a relative, or a rated resident

        SETll.EMENT OF CLAIMS

        We may use estimating, appraisal, or injury evaluation systems to assist us in adjust-
        ing claims under this policy and to assist us in determining the amount of damages,
        expenses, or loss payable under this policy. Such systems may be developed by us or a
        third party and may include computer software, databases, and specialized technology.

        TERMS OF POLICY CONFORMED TO STATUTES

        If any provision of this policy fails to conform to the statules of the state listed on your
        application as your residence, the provision shall be deemed amended to conform to
        such statutes. All other provisions shall be given full force and effect. Arry disputes as to
        the coverages provided or the provisions of this policy shall be governed by the law of
        the state listed on your application as your residence.

        TRANSFER OF INTEREST

        The rights and dulies under this policy may not be transferred to another person without
        our written consent. However, if a named insured shown on the declarations page
        dies, this policy will provide coverage until the end of the policy period for the legal rep-
        resentative of the named insured, while acting as such, and for persons coverad under
        this policy on the date of the named insured's death.

        FRAUD OR MISREPRESENTATION

        This policy was issued in reliance upon the information provided on your insurance
        application. We may void this policy at any time, including after the occurrence of an
        accident or loss, if you have knowingly and with the intent to defraud:
        t made incorrect statements or representations to us with regard to any material fact
            or circumstance;
                                                     27
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 39 of 53




        2. concealed or misrepresented any material fact or circumstance; or
        3. engaged in fraudulent conduct;
        at the time of application. This means that we will not be liable for any claims or damag-
        es that would otheiwise be covered. However, if we void this policy, this shall not affect
        coverage under Part I-Liability To Others or under Part 111-Uninsured/Underinsured
        Motorist Coverage, up to the minimum limits required by the financial responsibility law
        of the state shown on your application as your residence, for an accident that occurs
        before we notify the named insured that the policy is void. No payment will be made to
        any person who engages in fraudulent conduct. If we void this policy, you must reim-
        burse us if we make a payment.

        Any changes we make at your request to this policy after inception will be made in reli-
        ance upon information you provide. If you:
        1. make incorrect statements or representations to us with regard to any material fact
             or circumstance;
        2. conceal or misrepresent any material fact or circumstance; or
        3. engage in fraudulent conduct;
        in connection with a requested change we may void the policy or reform it as it existed
        immediately prior to the requested change. We may do this at any time, including after
        the occurrence of an accident or loss. However, if we void this policy, this shall not affect
        coverage under Part I-Liability To Others or under Part 111--Uninsured/Underinsured
        Motorist Coverage, up to the minimum limits required by the financial responsibility law
        of the state shown on your application as your residence, for an accident that occurs
        before we notify the named insured that the policy is void. No payment will be made to
        any person who engages in fraudulent conduct. If we void this policy, you must reim-
        burse us if we make a payment.

        When we have not voided or reformed the policy; we may still deny coverage for an
        accident or loss if you, in connection with the policy application, in connection with any
        requested change, or at any time during the policy period, have concealed or misrepre-
        sented any material fact or circumstance or engaged in fraudulent conduct and that con-
        cealment, misrepresentation, or fraudulent conduct was material to a risk we assumed.

        We may deny coverage tor an accident or loss if you or a person seeking coverage has
        concealed or misrepresented any material fact or circumstance, or engaged in fraudu-
        lent conduct, in connection with the presentation or settlement of a claim.

        PAYMENT OF PREMIUM AND FEES

        If your initial premium payment is by check, draft, electronic funds transfer, or simi-
        lar fonn of remittance, coverage under this policy ls conditioned on payment to us by
        the financial institution. If the financial instMon upon presentment does not honor the
        check, draft, electronic funds transfer, or similar fonn of remittance, this policy may, at
        our option, be deemed void from its inception. This means we will not be liable under
        this policy for arry claims or damages that would otheiwise be covered if the check,
        draft, electronic funds transfer, or similar form of remittance had been honored by the
        financial institution. Any action by us to present the remittance for payment more than
        once shall not affect our right to void this policy.

                                                     28
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 40 of 53




        In addition to premium, lees may be charged on your policy. We may charge fees for
        installment payments, late payments, and other transactions. Payments made on your
        policy will be applied first to lees, then to premium due.

        CANCELLATION

        You may cancel this policy during the policy period by calling or writing us and stating
        the future date you wish the cancellation to be effective.

        We may cancel this policy during the policy periocl by mailing a notice of cancellation
        to the named insured shown on the declarations page at the last known address ap-
        pearing in our records.

        We will give at least 10 days notice of cancellation if:
        1. we cancel during the first 59 days of the initial policy period; or
        2. the policy is cancelled for nonpayment of premium.

        We will give at least 30 days notice of cancellation in all other cases.

        We may cancel this policy for any reason if the notice is mailed within the first 59 days
        of the initial policy period.

        After this policy is in effect for more than 59 days, or if this is a renewal or continuation
        policy, we may cancel only for one or more of the following reasons:
        1. nonpayment of premium;
        2. an applicant knowingly made a false statement on the application for this policy or
             an insured person knowingly and willfully made a false material statement in the
             submission of any claim under this policy;
        3. your motor vehicle registration or operator's license, or that of any operator who ei-
             ther resides in the same household as you or who customarily operates a covered
             auto, has been under suspension or revocation during the policy period or, if this is
             a renewal policy, during Its policy period or the 180 days immediately preceding its
             effective date; or
        4. any other reason permitted by law.

        Proof of mailing will be sufficient proof of notice. If this policy is cancelled, coverage will
        not be provided as of the effective date and time sho'Ml in the notice of cancellation. For
        purposes of cancellation, this policy is neither severable nor divisible. Any cancellation
        will be effective for all coverages for all persons and all vehicles.

        CANCELLATION REFUND

        Upon cancellation, you may be entitled to a premium refund. However, our making or
        offering of a refund is not a condition of cancellation.

        If this policy is cancelled, any refund due will be computed on a daily pro rata basis.

                                                      29
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 41 of 53




        NONRENEWAL

        If neither we nor one of our affiliates offers to renew or continue this policy, other than
        for nonpayment of premium, we will mail notice of nonrenewal to the named insured
        shown on the declarations page at the last known address appearing in our records.
        Proof of mailing will be sufficient proof of notice. Notice will be mailed at least 30 days
        before the end of the policy period.

        AUTOMATIC TERMINATION

        lf we or an affiliate offers to renew or continue this policy and you or your representative
        does not accept, this policy will automatically terminate at the end of the current policy
        period. Failure to pay the required renewal or continuation premium when due will mean
        that you have not accepted our offer.

        If you obtain other insurance on a covered auto, any similar insurance provided by this
        policy will terminate as to that covered auto on the effective date of the other insurance.

        If a covered auto is sold or transferred to someone other than you, a relative, or a
        rated resident, any insurance provided by this policy will terminate as to that covered
        auto on the effective date of the sale or transfer.

        LEGAL ACTION AGAINST US

        We may not be sued unless there is full compliance with all the terms of this policy.

        We may not be sued for payment under Part I-liability To Others until the obligation of
        an insured person under Part I to pay is finally determined either by judgment after trial
        against that person or by written agreement of the insured person, the claimant, and us.
        No one will have any right to make us a party to a lawsuit to determine the liability of an
        insured person.

        If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any
        purpose, including evidence for any civil or criminal proceeding.

        OUR RIGHTS TO RECOVER PAYMENT

        We are entitled to the rights of recovery that the insured person to whom payment was
        made has against another, to the extent of our payment. That insured person may be
        required to sign documents related to the recovery and must do whatever else we re-
        quire to help us exercise those recovery rights, and do nothing after an accident or loss
        to prejudice those rights.

        When an insured person has been paid by us and also recovers from another, the
        amount recovered will be held by the insured person in trust for us and reimbursed to
        us to the extent of our payment. If we are not reimbursed, we may pursue recovery of
        that amount directly against that insured person.
                                                    30
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 42 of 53




        If an insured person recovers from another without our written consent, the insured
        person's right to payment under any affected coverage will no longer exist.

        lf we elect to exercise our rights of recovery against another, we will also attempt to
        recover any deductible incurred by an insured person under this policy unless we are
        specifically instructed by that person not to pursue the deductible. We have no obligation
        to pursue recovery against another for any loss not covered by this policy.

        We reserve the right to compromise or settle the deductible and property damage
        claims against the responsible parties for less than the full amount. We also reserve the
        right to incur reasonable expenses and attorney fees in pursuit of the recovery.

        If the total recovery is less than the total of our payment and the deductible, we will r&
        duce reimbursement of the deductible based on the proportion that the actual recovery
        bears to the total of our payment and the deductible. A proportionate share of collection
        expenses and attorney fees incurred in connection with these recovery efforts will also
        reduce reimbursement of the deductible.

        These provisions will be applied in accordance with state law.

        SERVICE OF PROCESS

        If the insured's whereabouts for service of process cannot be determined through rea-
        sonable effort, the insured agrees to designate and irrevocably appoint us as the agent
        of the insured for service of process, pleadings, or other filings in a civil action brought
        against the insured or to which the insured has been joined as a defendant or respon-
        dent in any Colorado court if the cause of action concerns an incident for which the
        insured can possibly claim coverage. Subsequent termination of the insurance policy
        does not affect the appointment for an incident that occurred when the policy was in
        effect. The insured agrees that any such civil action may be commenced against the in-
        sured by the service of process upon us as if personal service had been made directly
        on the insured. We agree to forward all communications related to service of process to
        the last-known e-mail and mailing address of the policyholder in order to coordinate any
        payment of claims or defense of claims that are required.

        JOINT AND INDIVIDUAL INTERESTS

        If there is more than one named insured on this policy, any named insured may cancel
        or change this policy. The action of one named insured will be binding on all persons
        provided coverage under this policy.

        BANKRUPTCY

        The bankruptcy or insolvency of an insured person will not relieve us of any obligations
        under this policy.


                                                    31
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 43 of 53




                         PRDGREIIIVE*
                                                            lJIRECT Auto




                         9611DC01214


                         11111111111111111 lllll lllll lllll lllll lllll lllll lllll lllll llll llll
Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 44 of 53




                                          DATE FILED: December 8, 2019 12:49 PM
                                          FILING ID: E6389F117DDF8
                                          CASE NUMBER: 2019CV34661




                            EXHIBIT B
            Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 45 of 53
Vehicle Valuation Report
Prepared For Progressive Group of Insurance Companies (800) 321-9843




Claim Information

Claim Number               Policy Number          Loss Type                          Owner
XX-XXXXXXX-01                                     COLLISION                          TODD UBEL 7496 COUNTY ROAD 10
                                                                                     FORT LUPTON, CO 80621 +1-720-
                                                                                     6414244

Loss Date                  Reported Date          Valuation Report Date               Valuation Report ID              Version Number
07/28/2019                 07/28/2019             07/30/2019                          1009201853                       1

Vehicle Information

Year           Make        Model                                          Location                                Mileage
2008           Nissan      Armada SE 4 Door Utility 123" WB 5.6L          CO 80621                                219,013 miles
                           8 Cyl Flexible A 4WD
Ext Color                  License                                        VIN                                     Title History
Red Brawn                  165SDL, Colorado                               5N1BA08C48N616427                       No

Valuation Summary

Loss Vehicle Adjustments
Adjustments specific to your vehicle

                            Base Value =       $8,586.12
                               Condition -     $1,976.28
                            Prior Damage           $0.00
                        Aftermarket Parts          $0.00
                           Refurbishment           $0.00

                          Market Value =       $6,609.84      Settlement Value:
 Settlement Adjustments
  Adjustments specific to your policy                         $5,609.84
                         Deductible -          $1,000.00

                      Settlement Value =       $5,609.84




                                                         Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 1
                Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 46 of 53


Loss Vehicle Detail
Loss vehicle: 2008 Nissan Armada | SE 4 Door Utility 123" WB | 5.6L 8 Cyl Flexible A 4WD


Standard Equipment
Exterior

Chrome door handles                                                                        Chrome pwr heated outside mirrors

Flip-out rear quarter windows                                                              Halogen headlights

Lower body step rails                                                                      Manual rear liftgate w/flip-up glass

Rear intermittent wiper                                                                    Rear privacy glass

Roof rack w/crossbars                                                                      Speed-sensitive variable intermittent windshield wipers

UV-reducing solar glass windshield


Interior

(4) 12V DC pwr outlets                                                                     2nd row 40/20/40 fold-flat split bench seat

                                                                                           AM/FM stereo w/in-dash 6-CD/MP3 player-inc: (8) speakers, radio data system
3rd row 60/40 fold-flat split bench seat
                                                                                           (RDS), dual media playback, satellite radio pre-wiring
Center console-inc: laptop storage, CD changer, (2) cup holders, specialized storage for
                                                                                           Cloth seating surfaces
pens, tissue, CDs

Day/night rearview mirror                                                                  Delayed pwr retention

Digital clock                                                                              Dual illum visor vanity mirrors

                                                                                           Front bucket seats-inc: 8-way pwr driver seat w/manual lumbar, fold-flat manual
Dual zone auto air conditioning
                                                                                           passenger seat
                                                                                           Instrumentation-inc: speedometer, tachometer, oil temp gauge, fuel gauge, PRND-4-
Glass & diversity antennae
                                                                                           3-2-1 display, oil pressure gauge, 7" color display

Interior lighting-inc: (6) overhead dome lights                                            Leather-wrapped steering wheel w/audio & cruise controls

Overhead console w/compass-inc: multiple storage bins for sunglasses, CD/DVD, etc.         Pwr door locks w/illuminated switches

Pwr windows w/auto up & down, illuminated switches                                         Rear air conditioning w/front/rear controls

Rear glass defroster                                                                       Rear heater duct

Rear proximity sensors (reverse sonar)                                                     Rear seat audio controls

Remote keyless entry w/remote windows down                                                 Security alarm system

Tilt steering column


Mechanical

18" x 8" 5-spoke aluminum alloy wheels                                                     2-speed transfer case w/4-Low & auto 4x4

4-wheel anti-lock braking system (ABS)                                                     4-wheel disc brakes

4-wheel independent suspension                                                             4-wheel limited slip (ABLS)

All-Mode 4-wheel drive                                                                     Dual front tow hooks

Electronic brake force distribution (EBD)                                                  Front/rear stabilizer bar

Full size spare tire                                                                       Oil pan skid plate

P265/70R18 BSW tires                                                                       Vehicle dynamics control system (VDC)


Safety




                                                                                       Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 2
               Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 47 of 53

Child safety rear door locks                                                                  Driver & front passenger dual stage airbags -inc: occupant sensor

Front seat belts w/pretensioners & load limiters                                              Lower Anchors & Tethers for Childern (LATCH)

Roof-mounted side-impact curtain airbags for all rows




Packages
[G01] DRIVERS PREFERRED PKG
-inc: 6-disc in-dash CD changer, XM satellite radio, Bose audio system w/(11) speakers & subwoofer, rear view monitor, front sonar, fog lamps, auto-dimming rearview mirror
w/compass & outside temp gauge, HomeLink universal transceiver, pwr liftgate

[P01] PREMIUM PKG
-inc: Drivers Preferred Pkg, leather seating surfaces, intelligent key keyless entry & starting system, front seat-mounted side-impact airbags, 6-way pwr passenger seat

[T01] TOW PKG
-inc: receiver hitch, 7-pin wiring harness, HD battery, auto leveling rear suspension, 3.36 axle ratio

[V01] DVD ENTERTAINMENT PKG
-inc: DVD player w/aux inputs, 8" color monitor, remote control, (2) wireless headphones


Optional Equipment
[H97] TOW HITCH                                                                             [J01] PWR TILT/GLIDE MOONROOF
[L92] FLOOR MATS & CARGO MAT

*DIO/PIO =     Dealer/Port Installed Options



Loss Vehicle Base Value
Loss vehicle: 2008 Nissan Armada | SE 4 Door Utility 123" WB | 5.6L 8 Cyl Flexible A 4WD

Comparable Vehicle Information

     Search Radius used for this valuation: 75 miles from loss vehicle zip/postal code.
             Typical Mileage for this vehicle: 130,000 miles

                                                                                                         Distance From
 # Vehicle Description                                                      Mileage       Location        Loss Vehicle            Price                              Adjusted Value
   2008 NISSAN ARMADA SE 4D SUV 8 5.6NORMAL                                                                                      $12,999.00
 1                                                                            69,680       80504            12 miles                                                        $7,050.00
   GAS A 4WD                                                                                                                       List Price
      2008 NISSAN ARMADA SE 4D SUV 8 5.6NORMAL                                                                                    $8,595.00
 2                                                                          184,461        80214            29 miles                                                        $9,114.22
      GAS A 4WD                                                                                                                    List Price
      2008 NISSAN ARMADA SE 4D SUV 8 5.6NORMAL                                                                                    $8,895.00
 3                                                                          161,840        80214            29 miles                                                        $8,319.41
      FLEXIBLE A 4WD                                                                                                               List Price
      2008 NISSAN ARMADA SE 4D SUV 8 5.6NORMAL                                                                                   $10,995.00
 4                                                                          131,000        80223            30 miles                                                        $9,860.84
      GAS A 4WD                                                                                                                    List Price
                                                                                                                                                Base Value:                $8,586.12




Loss Vehicle Adjustments
Loss vehicle: 2008 Nissan Armada | SE 4 Door Utility 123" WB | 5.6L 8 Cyl Flexible A 4WD




                                                                                           Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 3
             Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 48 of 53


Condition Adjustments

Condition Adjustment: -$1,976.28                 Overall Condition:   1.97-Fair                       Typical Vehicle Condition: 3.00


Category                             Condition                                                       Comments

Interior
DASH/CONSOLE                         3 Good                                                          Some permanent marks/soil/stains
GLASS                                1 Poor                                                          Damage requires replacement
DOORS/INTERIOR PANELS                3 Good                                                          Some permanent marks/soil/stains
HEADLINER                            3 Good                                                          No damage
CARPET                               3 Good                                                          moderate wear
SEATS                                2 Fair                                                          Large tear/rip
Exterior
PAINT                                1 Poor                                                          Extensive stone chipping
VINYL/CONVERTIBLE TOP                Typical                                                         N/A
TRIM                                 2 Fair                                                          More than 2 minor trim damaged/missing
BODY                                 1 Poor                                                          Severe abuse evident
Mechanical
ENGINE                               3 Good                                                          No missing/damaged components
TRANSMISSION                         1 Poor                                                          Obvious leak
Tire                                 3 Good                                                          8 7 7 3 new 12


Typical Vehicle Condition reflects a condition similar to the same year, make and model. Amount of wear and tear/ damage
consistent with its age.


Comments:




Comparable Vehicles

Loss vehicle: 2008 Nissan Armada | SE 4 Door Utility 123" WB | 5.6L 8 Cyl Flexible A 4WD




                                                                         Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 4
            Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 49 of 53



  1      2008 NISSAN ARMADA SE 4D SUV 8 5.6 NORMAL GAS A4WD                                                         List Price: $12,999.00

VIN                         Stock No              Listing Date                    ZIP/Postal Code            Distance from Loss Vehicle
5N1AA08C78N600251           2019-236              06/08/2019                      80504                      12 miles

Source
                                           Adjustments                               Loss Vehicle            This Vehicle                   Amount
DEALER WEB LISTING -
BUILDSHEET - CARS.COM                      Projected Sold Adjustment                                                                      -$935.00
RED'S AUTO & TRUCK                         Vehicle Configuration Adjustment                                                                  $0.00
1451 VISTA VIEW DR                         Mileage                                   219,013                 69,680                     -$5,232.92

LONGMONT CO 80504                          Equipment
                                             [H97] TOW HITCH                         Yes                     No                            $149.62
303-726-5520
                                             [L92] FLOOR MATS & CARGO MAT Yes                                No                             $69.30

                                                                                                             Total Adjustments:         -$5,949.00
                                                                                                             Adjusted Price:           $7,050.00
Comparable Vehicle Package Details:
[P01] PREMIUM PKG

[T01] TOW PKG

[V01] DVD ENTERTAINMENT PKG
Comparable Vehicle Option Details:
[J01] PWR TILT/GLIDE MOONROOF




                                                            Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 5
            Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 50 of 53



  2      2008 NISSAN ARMADA SE 4D SUV 8 5.6 NORMAL GAS A4WD                                                          List Price: $8,595.00

VIN                         Stock No              Listing Date                    ZIP/Postal Code            Distance from Loss Vehicle
5N1AA08C88N610822           31041                 07/18/2019                      80214                      29 miles

Source
                                           Adjustments                               Loss Vehicle            This Vehicle                   Amount
DEALER WEB LISTING -
BUILDSHEET - CARS.COM                      Projected Sold Adjustment                                                                      -$618.00
LAKEWOOD HAPPY MOTORS                      Vehicle Configuration Adjustment                                                                  $0.00
5900 WEST COLFAX AVENUE                    Mileage                                   219,013                 184,461                      -$596.68

LAKEWOOD CO 80214                          Equipment
                                             [P01] PREMIUM PKG                       Yes                     No                            $958.07
866-396-6815
                                             [T01] TOW PKG                           Yes                     No                            $135.38
                                             [V01] DVD ENTERTAINMENT PKG             Yes                     No                            $333.24
                                             [H97] TOW HITCH                         Yes                     No                             $98.93
                                            [J01] PWR TILT/GLIDE                     Yes                     No                            $208.28
                                           MOONROOF

                                                                                                             Total Adjustments:            $519.22
                                                                                                             Adjusted Price:           $9,114.22



Comparable Vehicle Option Details:
[L92] FLOOR MATS & CARGO MAT




                                                            Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 6
            Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 51 of 53



  3      2008 NISSAN ARMADA SE 4D SUV 8 5.6 NORMAL FLEXIBLE A4WD                                                     List Price: $8,895.00

VIN                         Stock No              Listing Date                    ZIP/Postal Code            Distance from Loss Vehicle
5N1BA08CX8N607117           30812                 05/15/2019                      80214                      29 miles

Source
                                           Adjustments                               Loss Vehicle            This Vehicle                   Amount
DEALER WEB LISTING -
BUILDSHEET - CARS.COM                      Projected Sold Adjustment                                                                      -$640.00
LAKEWOOD HAPPY MOTORS                      Mileage                                   219,013                 161,840                    -$1,191.08
5900 WEST COLFAX AVENUE                    Equipment

LAKEWOOD CO 80214                            [G01] DRIVERS PREFERRED PKG [P01] PREMIUM                       Yes                          -$538.84
                                                                         PKG
866-396-6815
                                             [P01] PREMIUM PKG                       Yes                     No                            $991.46
                                             [T01] TOW PKG                           Yes                     No                            $140.10
                                             [V01] DVD ENTERTAINMENT PKG             Yes                     No                            $344.85
                                             [H97] TOW HITCH                         Yes                     No                            $102.38
                                            [J01] PWR TILT/GLIDE                     Yes                     No                            $215.54
                                           MOONROOF

                                                                                                             Total Adjustments:           -$575.59
                                                                                                             Adjusted Price:           $8,319.41
Comparable Vehicle Package Details:
[G01] DRIVERS PREFERRED PKG
Comparable Vehicle Option Details:
[L92] FLOOR MATS & CARGO MAT




                                                            Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 7
            Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 52 of 53



  4      2008 NISSAN ARMADA SE 4D SUV 8 5.6 NORMAL GAS A4WD                                                          List Price: $10,995.00

VIN                         Stock No              Listing Date                     ZIP/Postal Code            Distance from Loss Vehicle
5N1AA08C28N619323           8555                  05/12/2019                       80223                      30 miles

Source
                                           Adjustments                                Loss Vehicle            This Vehicle                   Amount
DEALER WEB LISTING -
BUILDSHEET - CARS.COM                      Projected Sold Adjustment                                                                       -$791.00
A&A AUTO - DENVER                          Vehicle Configuration Adjustment                                                                   $0.00
1725 W MISSISSIPPI AVE                     Mileage                                    219,013                 131,000                    -$2,561.12

DENVER CO 80223                            Equipment
                                             [P01] PREMIUM PKG                        Yes                     No                         $1,225.54
303-935-9411
                                             [T01] TOW PKG                            Yes                     No                            $173.17
                                             [V01] DVD ENTERTAINMENT PKG              Yes                     No                            $426.27
                                             [H97] TOW HITCH                          Yes                     No                            $126.55
                                            [J01] PWR TILT/GLIDE                      Yes                     No                            $266.43
                                           MOONROOF

                                                                                                              Total Adjustments:         -$1,134.16
                                                                                                              Adjusted Price:           $9,860.84



Comparable Vehicle Option Details:
[L92] FLOOR MATS & CARGO MAT




Sub-Model Comparison
Sub-Model Description                                Configuration                                                                  Original MSRP

2008 Nissan Armada SE                                4 Door Utility 123" WB 5.6L 8 Cyl Flexible 4WD                                     $38,300.00

2008 NISSAN ARMADA SE                                4D SUV 8 5.6 NORMAL GAS A 4WD                                                      $38,300.00




                                                             Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 8
           Case 1:20-cv-00204 Document 1-1 Filed 01/24/20 USDC Colorado Page 53 of 53


Vehicle Valuation Methodology Explanation
WorkCenter Total Loss was designed and built in conjunction with J.D. Powers, experts in data analysis and vehicle pricing and a highly
trusted name among consumers. With years of experience in vehicle pricing, J.D Power is a credible, third-party expert whose name
provides consumer recognition and confidence. WCTL provides a consistent methodology across all vehicles and it includes valid
comparable vehicles that most closely resemble the totaled vehicle and are similar to the vehicles a consumer would find in their own
research.

WorkCenter Total Loss produces accurate and easy-to-understand vehicle valuations via this five step process:
Step 1 - Locate Comparable Vehicles
Locate vehicles that are the closest match to the loss vehicle in the same market area. WorkCenter Total Loss utilizes consumer-based
vehicle sources along with inventory directly from Dealerships. When available WCTL also provides sold vehicle records from sources
such as J.D. Powers.
Step 2 - Adjust Comparable Vehicles
Make adjustments to the prices of the comparable vehicles. The comparable vehicles are identical to the loss vehicle except where
adjustments are itemized. There are several types of comparable vehicle adjustments
           • Projected Sold Adjustment - an adjustment to reflect consumer purchasing behavior (negotiating a different price than the
             listed price).
           • Vehicle Configuration Adjustment- an adjustment for differences in configuration between the comparable vehicle and the
             loss vehicle (e.g. differences in trim).

           • Mileage Adjustment - an adjustment for differences in mileage between the comparable vehicle and the loss vehicle.
           • Equipment- adjustments for differences in equipment between the comparable vehicle (e.g. equipment packages and
             options) and the loss vehicle.
Step 3 - Calculate Base Vehicle Value
The base vehicle value is calculated by averaging the adjusted prices of the comparable vehicles.
Step 4 - Calculate Loss Vehicle Adjustments

There are four types of loss vehicle adjustments:

           • Condition Adjustment:
             Adjustments to account for the condition of the loss vehicle prior to the loss.

           • Prior Damage Adjustment:
             Adjustments to account for any prior damage present on the loss vehicle prior to the loss.

           • After Market Part Adjustment:
             Adjustments to account for any after market parts present on the loss vehicle prior to the loss.

           • Refurbishment Adjustment:
             Adjustments to account for any refurbishment performed on the loss vehicle prior to the loss.
Step 5 - Calculate the Market Value
The Market Value is calculated by applying the loss vehicle adjustments to the base value.




                                                                     Claim # XX-XXXXXXX-01 | © 2018 Mitchell International, Inc. All Rights Reserved. | Page 9
